Citation Nr: 0805392	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
lumbosacral strain and sprain.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
skin condition.

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1954, with subsequent periods of active duty for training 
(ACDUTRA) in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
asthma, and found that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for a lumbar strain/sprain and for a skin 
condition.

At his request, the veteran was scheduled to testify at a 
personal hearing before a Veterans Law Judge at the RO; 
however, the veteran failed to report to the scheduled 
hearing and did not provide good cause for his failure to 
report.  

The reopened issue of service connection for a skin condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1989 decision, the RO denied service connection 
for residuals of a lumbosacral strain and sprain; and that 
decision specifically noted that the claimed lumbosacral 
strain and sprain was a separate and distinct disability from 
the service-connected scars as a residual of recurrent lipoma 
in the lumbar area.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's July 1989 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for lumbosacral 
strain and sprain, and therefore does not raise a reasonable 
possibility of substantiating the claim.

3.  In an October 1986 decision, the RO denied service 
connection for a skin rash.  A notice of disagreement was not 
received within the subsequent one-year period.  In a 
September 1995 rating decision, the RO denied service 
connection for a skin rash because new and material evidence 
had not been received to reopen the previously denied claim.  
The A notice of disagreement was not received within the 
subsequent one-year period.

4.  Evidence submitted since the RO's September 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a skin rash, 
and therefore raises a reasonable possibility of 
substantiating the claim.  

5.  Neither asthma, nor any other pulmonary disability is of 
service origin or began during a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The RO's July 1989 and September 1995 rating decisions 
are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence to reopen a previously denied 
claim of service connection for lumbosacral strain and sprain 
has not been received since the RO's July 1989 rating 
decision; thus, the claim of service connection for 
lumbosacral strain and sprain is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence has been received since the 
RO's September 1995 rating decision which denied service 
connection for a skin rash, thus, the claim of service 
connection for a skin rash is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The notification 
also substantially complied with the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), by providing the claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim; including the bases for 
the denial in the prior decision.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for lumbosacral strain and 
sprain is not being reopened, and the claim of service 
connection for asthma is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With regard to the reopened skin rash claim, any 
Dingess requirements should be undertaken by VA pursuant to 
this remand.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

The veteran seeks to reopen previously denied claims of 
service connection for lumbosacral strain and sprain, and a 
skin rash.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

Lumbosacral strain/sprain

At the time of the prior denial in July 1989, the RO 
determined that:  (a) the veteran's claimed lumbosacral 
strain and sprain was a separate and distinct disability from 
the service-connected recurrent lumbar lipoma scar residuals; 
and (b) the veteran's lumbosacral strain and sprain was not 
related to any injury, disease, or other event during 
service.  

The basis of the denial was that the evidence of record 
showed that lumbosacral strain and sprain were neither 
incurred in nor aggravated by military service.  A notice of 
disagreement was not received within the subsequent one-year 
period.

Currently, the appellant maintains that he has back pain 
associated with his service-connected recurrent lipoma 
excisions, in addition to the scar, for which he is not 
adequately compensated.  Historically, service connection for 
postoperative lipoma, recurrent, was granted in March 1955.  
A noncompensable rating was assigned for the residuals scar.  
In a September 1970 rating decision, the noncompensable 
rating was increased to 10 percent.  Since that time, the 
veteran has continued to complain of pain in his back, and 
has filed numerous increased rating claims, all of which have 
been denied.  The Board denied the veteran's claim for 
increase in June 1973.  In a July 1989 rating decision, the 
RO explained that an increased rating was not warranted for 
the service-connected residual lipoma scar and, that a 
separate grant of service connection for lumbosacral strain 
and sprain was not warranted.  The veteran did not appeal 
that determination.  

Additional evidence has been added to the record, including 
service medical records from the veteran's period of reserve 
service in the National Guard, current VA treatment records, 
and some private treatment records.  The additional evidence 
is neither new nor material and does not include any 
competent evidence that cures the prior evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It does not have any bearing on a nexus 
between any lumbosacral strain and sprain, and service.  The 
evidence added to the record merely shows that the veteran 
currently complains of low back pain and he relates this back 
pain to his service-connected lipoma residuals.  In addition 
to the evidence being duplicative, the veteran's lay 
statements as to diagnosis or causation may not comprise 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Evidence submitted since the RO's July 1989 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for lumbosacral 
strain and sprain, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's July 1989 
decision; thus, the reopening the claim of service connection 
for lumbosacral strain and sprain is not warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Skin condition

In contrast to the back claim, however, new and material 
evidence has been received to reopen the previously denied 
claim of service connection for a skin rash.  At the time of 
that prior denial in September 1995, the RO determined that 
there was no chronic skin disorder shown during service and 
that the veteran's periods of ACDUTRA had not been verified.  
A notice of disagreement was not received within the 
subsequent one-year period.

Additional evidence has been added to the record, including 
service medical records from the veteran's period of reserve 
service in the National Guard, documentation that verifies 
the veteran's reserve duty status, current VA treatment 
records, and some private treatment records.  The service 
medical records indicate that the veteran was treated on at 
least three occasions during ACDUTRA in 1986.  More 
specifically, service medical records dated in March and May 
1986 show treatment for a skin rash all over the veteran's 
body.  Possible diagnoses included atopic dermatitis and 
eczema.  The additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect, in that there is now evidence of in-service 
disability.  

Evidence submitted since the RO's September 1995 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a skin disorder, and 
raises a reasonable possibility of substantiating the claim.  
New and material evidence has been received since the RO's 
September 1995 decision and reopening the claim of service 
connection for a skin disorder is warranted.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran seeks service connection for asthma.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records are completely negative for 
complaints, findings or diagnosis of a chronic pulmonary 
disability.  The veteran's service medical records, including 
medical records from the periods of ACDUTRA, reveal that the 
veteran was treated on occasion for acute bronchitis 
(February 1983 and February 1986) and various acute upper 
respiratory infections (URI's) in December 1983, February 
1985, and August 1985.  No chronic asthma, COPD, or other 
pulmonary disorder was shown.  A 1970 chest x-ray showed that 
the veteran's lungs were clear.

A June 1986 chest x-ray for an asbestos screening was normal.  
Pulmonary function testing was done in July 1986; no chronic 
condition was noted.  

At an initial VA clinic visit in January 2003, the veteran 
denied cough, congestion, asthma, bronchitis or pneumonia.  
The veteran denied chest pain and shortness of breath.  
Examination of the lungs revealed that they were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes.  Despite this report, the clinical impression noted 
that the veteran had asthma and COPD, among other 
disabilities.  

A May 2002 VA outpatient record noted that the veteran had 
seasonal allergic rhinitis with asthma.  On exposure to 
certain environmental conditions, the veteran reported 
tearing of the eyes, sneezing, runny nose, wheezing, and 
shortness of breath.  Symptoms were improved with the use of 
inhalers.  Lungs were clear on examination.  The diagnosis 
included "extrinsic asthma m/b a clinical hx and low peak 
flows."  The veteran was started on Azamcort, albuterol and 
Claritin.  

A March 2003 VA outpatient treatment report noted a diagnosis 
of COPD.

In sum, the medical evidence in this case does not show that 
the veteran developed asthma or COPD until this decade, 
nearly fifty years after separation from active duty, and at 
no time during any period of ACDUTRA during the 1980's.  
Private treatment records from the 1980's note various URI's 
and acute bouts of bronchitis; however, no chronic pulmonary 
condition was diagnosed at that time.  There is no evidence 
of record that links the veteran's current asthma and COPD to 
active duty service or any period of ACDUTRA.  Absent this 
link, service connection is not warranted for asthma, COPD or 
any other pulmonary condition.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Although the veteran is competent to report that he currently 
suffers from breathing difficulties, he is not competent to 
provide a nexus between any current asthma or COPD and 
service, or between the acute URI's and bouts of bronchitis 
noted in the 1980's, even assuming at least one such URI 
and/or bronchitis occurred during a period of ACDUTRA.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  The competent evidence of record does 
not support the veteran's assertions.

The preponderance of the evidence is against the claim of 
service connection for asthma, or any other pulmonary 
disability; there is no doubt to be resolved; and service 
connection for asthma is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

The application to reopen the claim of service connection for 
lumbosacral strain and sprain is denied.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a skin 
disorder having been submitted, the claim is reopened.

Service connection for asthma is denied.






REMAND

Having reopened the claim of service connection for a skin 
disorder, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

Importantly, in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The veteran's service medical records show findings of a skin 
rash, and the veteran currently complains of a skin disorder; 
thus, according to McLendon, the veteran should be afforded a 
VA examination, and an additional opportunity to obtain and 
submit any additional relevant medical records pertinent to 
his claim for service connection for a skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
knees and back, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
skin disorder.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed skin disorder.  The 
examiner should first identify if any 
such current skin disorder exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
skin disorder had its onset during 
service, or during a period of ACDUTRA, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service medical records and 
VA records, as well as any additional 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


